 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MITCHELL DIXON, JR.,                              No. 2:18-cv-0722-EFB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    TARGET SUPER MARKET, et al.,
15                       Defendants.
16

17          Plaintiff is a county inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He seeks leave to proceed in forma pauperis. See 28 U.S.C. § 1915(a). As

19   discussed below, plaintiff has not demonstrated that he is eligible to proceed in forma pauperis.

20          A prisoner may not proceed in forma pauperis:

21          if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
            any facility, brought an action or appeal in a court of the United States that was
22          dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
            upon which relief may be granted, unless the prisoner is under imminent danger of
23          serious physical injury.
24

25   28 U.S.C. § 1915(g). Court records reflect that on at least three prior occasions, plaintiff has

26   brought actions while incarcerated that were dismissed as frivolous, malicious, or for failure to

27   state a claim upon which relief may be granted. See (1) Dixon v. Schubert, No. 2:16-cv-0168-

28   TLN-AC (E.D. Cal.), ECF No. 14 (May 20, 2016 order dismissing action as frivolous and
                                                        1
 1   seeking monetary relief from defendants who are immune from such relief); (2) Dixon v. Stym,
 2   No. 2:16-cv-0043-KJM-KJN (E.D. Cal.) (Jan. 3, 2017 order dismissing action as frivolous);
 3   (3) Dixon v. Clerk, U.S. District Court, No. 2:17-cv-1847-MCE-AC (E.D. Cal.) (Oct. 6, 2017
 4   order dismissing action as frivolous and seeking monetary relief from defendants who are
 5   immune from such relief); and (4) Dixon v. Alvarez, No. 1:17-cv-316-MJS (E.D. Cal.) (May 15,
 6   2017 order dismissing action for failure to state a claim).1
 7           The section 1915(g) exception applies if the complaint makes a plausible allegation that
 8   the prisoner faced “imminent danger of serious physical injury” at the time of filing. 28 U.S.C.
 9   § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007). In this case, plaintiff
10   alleges that he was beaten and arrested at a Target store by Target loss prevention officers
11   sometime on or before February 10, 2018. ECF No. 1 at 8. He does not allege that he was under
12   an imminent danger of serious physical injury when he filed this action, on April 2, 2018, from
13   county jail. Plaintiff’s application for leave to proceed in forma pauperis must therefore be
14   denied pursuant to § 1915(g). Plaintiff must submit the appropriate filing fee in order to proceed
15   with this action.
16           Accordingly, IT IS HEREBY ORDERED that the Clerk randomly assign a United States
17   District Judge to this action.
18           Further, because plaintiff has not paid the filing fee and is not eligible to proceed in forma
19   pauperis, IT IS HEREBY RECOMMENDED that:
20           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) be denied; and
21   /////
22           1
               In a recent decision, the Ninth Circuit held that all parties, including unserved
23   defendants, must consent in order for jurisdiction to vest with the magistrate judge pursuant to 28
     U.S.C. § 636(c)(1). Williams v. King, 875 F.3d 500 (9th Cir. 2017). Notwithstanding this
24   holding, numerous district courts have held that prior dismissals of cases with unserved
     defendants by magistrate judges may still be properly counted as strikes. See, e.g. Hoffman v.
25   Pulido, No. 1:18-cv-0209-AWI-SKO, 2018 U.S. Dist. LEXIS 42949, at *6-8 (E.D. Cal. Mar. 15,
26   2018) (reasoning that an attack on the validity of a prior case would be an improper collateral
     challenge in a subsequent proceeding); Hoffman v. Sherman, No. 1:18-cv-0195-LJO-EPG, 2018
27   U.S. Dist. LEXIS 50837, at *7 (E.D. Cal. Mar. 27, 2018) (concluding that a determination as to
     jurisdiction of the dismissing court in prior cases goes beyond the scope of review under
28   § 1915(g)).
                                                         2
 1           2. Plaintiff be ordered to pay the $400 filing fee within fourteen days from the date of any
 2   order adopting these findings and recommendations and be warned that failure to do so will result
 3   in the dismissal of this action.
 4           These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, any party may file written
 7   objections with the court and serve a copy on all parties. Such a document should be captioned
 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 9   within the specified time may waive the right to appeal the District Court’s order. Turner v.
10   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: March 28, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
